UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-2425



MICHAEL HODGE,

                                              Plaintiff - Appellant,

          versus


KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. Charles H. Haden II, Chief
District Judge. (CA-98-1096-2)


Submitted:   April 20, 2000                   Decided:   May 1, 2000


Before MURNAGHAN, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Hodge, Appellant Pro Se. James Anthony Winn, Assistant
Regional Counsel, SOCIAL SECURITY ADMINISTRATION, Philadelphia,
Pennsylvania; Rebecca A. Betts, United States Attorney, Kelly
Rixner Curry, Assistant United States Attorney, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Hodge appeals the district court’s order accepting the

recommendation of the magistrate judge and affirming the Commis-

sioner of Social Security’s finding that Hodge is not disabled and

therefore not entitled to disability insurance benefits.     We have

reviewed the record and find no reversible error.    Accordingly, we

affirm on the reasoning of the district court.   See Hodge v. Apfel,

No. CA-98-1096-2 (S.D.W. Va. Sept. 20, 1999).*      We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                            AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
September 17, 1999, the district court’s records show that it was
entered on the docket sheet on September 20, 1999. It is the date
the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Fed. R. Civ.
P. 58 and 79(a); Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                  2